Citation Nr: 1704590	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-37 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to an initial disability rating in excess of 10 percent for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to September 1964.

This matter came to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in June 2013 and February 2016.

The issue of entitlement to an initial increased rating for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Allergies clearly and unmistakably pre-existed active service.

2.  There is clear and unmistakable evidence that the allergy disability was not aggravated by active service (i.e., any increase in disability was due to the natural progression of the condition).  


CONCLUSION OF LAW

The criteria for service connection for allergies have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Board finds that all notification and development action needed to arrive at a decision on the above claim has been accomplished.  Through a notice letter dated in May 2008, the RO notified the Veteran of the information and evidence needed to substantiate his claim and of VA's duty to assist in developing his claim.  The letter satisfied the requirements of the VCAA, and no additional notice is required. 

All necessary development has been accomplished, to include substantial compliance with the Board Remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see Bernard v. Brown, 4 Vet. App. 384 (1993).  The virtual folder contains the Veteran's service treatment records and private treatment records and lay statements from the Veteran.  The Board has perused the medical and lay records and testimony for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA examination regarding his service connection claim which is discussed in detail below.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 


Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111. 

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b).

When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991).  The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

If the presumption of soundness applies, the burden then shifts to the Government to rebut the presumption by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227. Accordingly: 

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease. 

Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096). This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 25 Vet. App. at 235.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

Initially, the Board finds that the presumption of soundness attaches with respect to the Veteran's claimed allergies as no allergies were diagnosed at the May 1963 enlistment examination, to include a normal physical examination of the head, nose, sinuses, mouth, and throat.  03/10/2016 STR-Medical at 3; 38 C.F.R. § 3.304(b). However, clear and unmistakable evidence demonstrates that the allergy disorder pre-existed service, as will be discussed next.  

The Veteran, in fact, acceded this point, stating on his December 2007 VA Form 21-526 (i.e., his formal application for compensation), that the allergy disability for which he claims entitlement to service connection began prior to his military service.  12/28/2007 Third Party Correspondence at 9.  That statement is consistent with the historical record.  The Veteran identified a history of hay fever on the May 1963 Report of Medical History accompanying his enlistment examination, and a physician at that time noted "mild occasional pollenitis, not disabling."  03/10/2016 STR-Medical at 6-7.

A September 1963 treatment note (three months after going on active duty), the Veteran informed the examiner that he had hay fever, and that he had not "been on any medication for a while." The Veteran had "sent home for his medicine (Benadryl)."  Id. at 38.  

Post-service treatment reports also indicate that the Veteran suffered from allergies prior to service.  For example, an August 1987 medical report relates that the Veteran's "long history of allergic rhinitis which started as nasal congestion, sneezing and red itchy eyes in the spring and fall" began during his adolescence.  09/15/2008 Medical Treatment Record-Non-Government Facility at 4.  Considering the Veteran's December 2007 acknowledgement of his disability's existence prior to service, the repeated references to a pre-existing allergy during active duty, and the fact that there is no evidence to the contrary, the Board finds this medical report, although made many years after service, to be highly probative.  See Harris, 
203 F.3d at 1351 (holding that a post-service medical opinion based on statements made by the Veteran about the pre-service history of his condition may be sufficient to rebut the presumption of soundness despite a lack of contemporaneous clinical evidence of pre-service disability). 

The Board finds the Veteran's current statements that his disability predated service, his acknowledgment of hay fever prior to service made in conjunction with the present claim, the physician's note on his enlistment Report of Medical History noting pollenitis, the fact that he sent home for his allergy medication shortly after beginning active duty, and private medical records demonstrating a history of allergies since adolescence, constitute together clear and unmistakable evidence that the claimant's allergy disorder preexisted service.  

The inquiry does not end there, however; VA must demonstrate by clear and unmistakable evidence that the disability was not aggravated during the Veteran's active duty service.  

The Veteran regularly received treatment for allergies during service, including treatment in June 1963, July 1963, September 1963 (three times), October 1963 (twice), and January 1964.  03/10/2016 STR-Medical at 36, 38, 39, 40.  Additionally, the Veteran received treatment for other respiratory symptoms, such as wheezing, bronchitis, upper respiratory infections, and headaches, though the record does not directly associate those symptoms with his allergies. 

It is noted that under applicable VA regulations, seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  38 C.F.R. § 3.380.  Thus, an opinion was sought as to whether his allergy condition clearly and unmistakably did not undergo an increase in severity due to service.  

The Board acknowledges that a June 2013 VA nurse practitioner provided a negative opinion that the condition was less likely as not incurred in or caused by the claimed in-service injury, event or disease; however, such opinion was proffered using the incorrect standard and did not address the question presented.  Thus, such opinion is entitled to no probative weight.

In April 2016, the Veteran underwent another VA examination wherein the examiner diagnosed allergic rhinitis.  The Veteran reported that he had experienced allergies all of his life which began at the approximate age of 7.  He took Benadryl on and off and his symptoms were intermittent and included watery eyes, a runny nose, and sneezing.  He reported having allergies before entering service and did not feel his allergies were that bad during service.  After leaving service, over the years his allergies have become more symptomatic.  He requires allergy shots and he is most allergic to dogs, and also molds, pollens, and dust.  He takes Singulair and Zyrtec to control his symptoms.  

The 2016 clinician stated that the Veteran's current allergy disorder clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  In support of this, the examiner noted that the extensive medical records clearly document that the Veteran has had allergies since childhood, thus this condition existed prior to service.  The examiner reviewed the service treatment records and noted that the Veteran was treated for hay fever several times in September 1963 and was diagnosed with allergies.  In June 1963, there was another diagnosis of allergies and hay fever that was treated symptomatically and resolved.  On separation in August 1964, there was no specific diagnosis of allergies.  The examiner added that the Veteran had reported that his allergies became worse after leaving service and did not seem to bother him as much while on active duty.  The examiner noted that allergies and hay fever were treated symptomatically while on active duty that resolved.  The examiner found no evidence that the Veteran's allergies were aggravated or underwent an increase in severity on active duty noting that actually his symptoms became more severe after leaving military service requiring allergy injections as well as multiple medications which is clearly documented in his private treatment records.  

The Board finds that the April 2016 VA examiner's opinion is the most probative of record as it is based on a review of the evidence and a clear rationale is provided in support of the conclusions.  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  Based on the examiner's opinion, the Board concludes that the Veteran's pre-existing allergic condition clearly and unmistakably did not undergo an increase in severity during or due to service.  There is no contrary opinion of record. 

The Board has given consideration to the lay contentions of the Veteran, documented in his service treatment records, and post-service statements, to include those documented in post-service treatment records.  In light of his lay assertions, and given the complexity of the medical question involved, an opinion was sought which does not provide the basis for granting service connection based on aggravation of a pre-existing condition.  The medical evidence and opinion outweighs the lay contentions of the Veteran.

For these reasons, the preponderance of the evidence is against the claim and entitlement to service connection for allergies is not warranted.


ORDER

Entitlement to service connection for allergies is denied.


REMAND

In a June 2013 rating decision, the RO granted a 10 percent disability rating for asthma, effective December 28, 2007.  In August 2013, the Veteran filed a notice of disagreement with regard to the disability rating assigned.  08/22/2013 Correspondence.  Remand is necessary for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with regard to the issue of entitlement to an initial disability rating in excess of 
10 percent for asthma.  This issue should not be certified to the Board unless the Veteran submits a timely substantive appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


